IN THE COURT OF APPEALS OF IOWA

                                    No. 20-0347
                               Filed October 7, 2020


IN THE INTEREST OF K.K., C.K., and J.K.,
Minor Children,

Y.T., Mother,
       Petitioner-Appellant,

K.K., Father,
       Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Henry County, Clinton R. Boddicker,

District Associate Judge.



      A mother appeals the juvenile court order denying her petition to terminate

a father’s parental rights to three minor children. AFFIRMED.



      Beau A. Bergmann of Bergmann Law Firm, P.L.L.C., Mt. Pleasant, for

appellant mother.

      Sally Frank of Drake Legal Clinic, Des Moines, for appellee father.

      Steven Giebelhausen, Fort Madison, attorney and guardian ad litem for

minor children.



      Considered by Bower, C.J., and May and Ahlers, JJ.
                                          2


AHLERS, Judge.

       Believing his visitation rights with his children had been interfered with for a

significant period of time, the father of these minor children brought suit against

the children’s mother seeking to establish his visitation rights.1         Apparently

subscribing to the philosophy that the best defense is a good offense, the mother

responded by filing a termination of parental rights suit against the father pursuant

to Iowa Code chapter 600A. The juvenile court denied the mother’s termination

petition. The mother appeals, arguing the juvenile court erred by concluding she

failed to establish the father had abandoned the children within the meaning of

Iowa Code section 600A.8(3) (2019).

I.     Background

       At the time of trial, K.K., J.K., and C.K. were twelve, ten, and eight years old

respectively. The children were raised by the mother and father in Des Moines

until September 2015. That month, the parents split up, the mother filed a petition

for relief from domestic abuse pursuant to Iowa Code chapter 236, and the father

consented to the entry of a domestic abuse no-contact order naming the mother

as the protected party. The mother and children moved to Mount Pleasant. The

no-contact order2 included a visitation schedule whereby the father would have

supervised visits with the children every other Saturday. The order provided

visitation would take place alternatively at public libraries in Mount Pleasant or

Altoona. Both parents testified that visits took place outside the no-contact order’s



1This appeal does not involve the visitation suit.
2Due to an extension, the no-contact order remained in effect until September
2017.
                                          3


visitation schedule. The mother testified that only a few visits occurred in Altoona

because she found it difficult to get there. The father testified that many of the

visits were supervised by the mother and that he would go to Mount Pleasant

“[a]lmost every weekend” and stay at the mother’s apartment.

       The parents’ relationship was generally mutually cooperative regarding the

father’s visitation at first, but then it gradually began to deteriorate. Early on, the

father was permitted access to the children via the phone three to five times per

week. However, as time wore on and the father began a new relationship with

another woman, the father testified the mother began to curtail his phone access

to the children. The mother would tell the father the children were playing outside,

were busy with other things, or did not want to talk to the father. Faced with these

excuses, the father began to have less and less phone contact with the children,

and eventually he stopped talking to the children on the phone entirely.           He

explained the mother eventually stopped putting the children on the phone or

would not answer the phone when he called. The mother testified on cross-

examination that she allowed the children to decide whether or not to talk to the

father on the phone.

       The parents’ relationship further soured after the father got engaged in the

summer of 2016. The mother did not want the children to visit the father if his new

spouse was present. In one instance, the stepmother testified that the mother

offered to have a visit at a local mall in Des Moines but only if the stepmother was

not present.

       Visits between the father and the children ceased altogether after an

incident in December 2017. The father and stepmother traveled to Mount Pleasant
                                            4


for C.K.’s birthday party, but they left after the stepmother and the mother’s sister

got into a heated argument.          Following this incident, the parents primarily

communicated via text message, and no further visits were held. In October 2018,

the mother informed the father via text that, unless she was given “court papers,”

he was not to contact either her or the kids. The father filed a petition for custody

seeking visitation in March 2019. The mother failed to respond, and the father filed

a notice of intent to file written application for default on June 27, 2019.3 One week

later, on July 2, the mother filed the petition to terminate the father’s parental rights,

arguing the father had abandoned the children pursuant to Iowa Code section

600A.8(3). The mother filed her answer to the father’s petition in the visitation

proceeding one day later.

       The termination hearing was held on January 10, 2020. The juvenile court

determined the mother failed to meet her burden to prove the father abandoned

the children or failed to financially support them and dismissed the mother’s

petition. 4 This appeal followed.




3 See Iowa R. Civ. P 1.972.
4 The mother’s petition referenced a ground for termination pursuant to Iowa Code
section 600A.8(4) for failure to financially support the children. Presumably this
prompted the juvenile court to address that ground in its ruling. On our review of
the record, we note the mother’s petition, while referencing section 600A.8(4),
omitted any reference to lack of financial support in stating her basis for seeking
termination. Likewise, the mother did not raise an issue of failure to financially
support the children in her post-trial brief or brief on appeal. Therefore, we will not
address any claim for termination based on lack of financial support on appeal,
even though the juvenile court addressed the issue in its ruling. See Goode v.
State, 920 N.W.2d 520, 524 (Iowa 2018) (noting claims raised on appeal must be
specific and failure to satisfy the specificity standard constitutes waiver of the
claims).
                                           5


II.    Standards of Review

       We review private termination proceedings de novo. In re B.H.A., 938
N.W.2d 227, 232 (Iowa 2020). “Although we are not bound by them, we give

weight to the trial court’s findings of fact, especially when considering credibility of

witnesses.” Id. (quoting In re R.K.B., 572 N.W.2d 600, 601 (Iowa 1998)). “We

review evidentiary rulings for an abuse of discretion.” In re Q.G., No. 16-2152,

2017 WL 3283360, at *2 (Iowa Ct. App. Aug. 2, 2017), vacated on other grounds,

911 N.W.2d 761 (Iowa 2018). “An abuse of discretion occurs when a district court

exercises its discretion on grounds or for reasons clearly untenable or to an extent

clearly unreasonable.” State v. Wilson, 878 N.W.2d 203, 210–11 (Iowa 2016).

III.   Admission of Exhibits

       Before addressing the underlying merits, we will first address the mother’s

challenge to the juvenile court’s rulings admitting various exhibits offered by the

father. The father offered six exhibits during the termination hearing, all of which

were admitted over various objections by the mother. The mother challenges the

rulings admitting the exhibits, though it is not entirely clear which rulings she

challenges. The arguments in her brief focus on admission of two exhibits that

were subject to a prehearing motion to strike. Based on the briefing, we will limit

our review to the admission of those two exhibits.

       The day before the termination hearing, the father submitted two proposed

exhibits to the court via the electronic document management system (EDMS) in

anticipation of offering the exhibits at the hearing.       The exhibits, labeled as

respondent’s exhibits A and B, consisted of a string of text messages between the

father and mother. Approximately two hours after the proposed exhibits were
                                          6


submitted through the EDMS, the mother filed a motion to strike the exhibits. The

grounds asserted in the motion were the exhibits were untimely in violation of Iowa

Rule of Civil Procedure 1.500(3)(b).

       The juvenile court addressed the motion the next day at the start of the

termination hearing. The juvenile court expressed the opinion that rule 1.500(3)

did not apply to the case by operation of rule 1.500(1)(e)(8), which excludes

juvenile proceedings from the initial disclosure requirements of rule 1.500(1).

Based on this interpretation, the juvenile court denied the mother’s motion to strike

but made it clear the mother was free to object to the exhibits as they were offered

during the hearing.

       During the termination hearing, when the father offered exhibit A, the only

objection raised by the mother was, “I would have objection to these, Your Honor.”

This objection was insufficient to alert the juvenile court to the nature of the

objection and did not preserve error, so we find no error in the admission of

exhibit A. See State v. Taylor, 310 N.W.2d 174, 177 (Iowa 1981) (“It is incumbent

upon the objecting party to lodge specific objections so the trial court is not left to

speculate whether the evidence is in fact subject to some infirmity that the

objection does not identify. Every ground of exception that is not particularly

specified is considered abandoned.”) (internal citations omitted)).

       When exhibit B was offered, the mother objected on the basis that she

“would like to renew [her] motion to strike on this based on––on time of production

to as a pretrial matter.” The juvenile court overruled the objection and admitted

the exhibit. On appeal, the mother concedes that rule 1.500(3)(b)’s requirement

that exhibits be identified at least fourteen days before trial did not apply due to
                                         7


rule 1.500(1)(e)(8), which excludes juvenile proceedings from the initial disclosure

requirements of rule 1.500(1).5 Instead, the mother makes various generic, non-

rules-based claims that admitting the late-disclosed was unfair and unjust.

However, other than quoting a line from a comedy movie, she cites no authority in

support of her claim. This failure to cite authority waives the issue. See Iowa R.

App. P. 6.903(2)(g)(3).

       Even if we were to ignore the waiver problem, we find no abuse of discretion

in the juvenile court’s admission of exhibit B. Faced with untimely disclosure of or

supplements to discovery-related information, courts have a wide range of

available choices, which includes admitting the untimely evidence if the evidence

is harmless. See Lawson v. Kurtzhals, 792 N.W.2d 251, 258–59 (Iowa 2010).

Exhibit B consisted of a series of text messages between the mother and father.

Given the fact the mother was a party to the text messages, we are hard-pressed

to conclude she was unfairly surprised or prejudiced by the text messages

surfacing as exhibits. The juvenile court did not abuse its discretion in admitting

the text-message exhibit.



5 It is not clear to us that the exception for juvenile proceedings set forth in rule
1.500(1)(e)(8) applies to the disclosure requirements of rule 1.500(3). By its terms,
the exception set forth in rule 1.500(1)(e) only applies to the initial disclosure
requirements of rule 1.500(1)(a) through (d). It may be that the pretrial disclosures
required by rule 1.500(3) are different disclosures than the initial disclosures
required by rule 1.500(1) and may not be subject to the “juvenile proceedings”
exception of rule 1.500(1)(e)(8). However, since the mother concedes for
purposes of this appeal that rule 1.500(3) does not apply, we need not address
this issue. We note the issue for the sole purpose of making it clear that our
decision is not to be interpreted as holding that the exceptions contained in rule
1.500(1)(e) do or do not apply to the disclosure requirements of rule 1.500(3). We
will leave resolution of that issue to another case when the issue is squarely raised
and argued.
                                         8


IV.   Statutory Grounds

      Private termination actions under chapter 600A involve a two-step process.

B.H.A., 938 N.W.2d at 232. As the parent seeking termination, the mother must

first show, by clear and convincing evidence, that one of the statutory grounds for

termination enumerated in 600A is present. Id. Once she has done so, the mother

must next show that termination is in the children’s best interest. Id. She must

prove both steps by clear and convincing evidence. Id.

      The mother argues the father abandoned the children within the meaning

of Iowa Code section 600A.8 because the father failed to maintain contact with the

children. Under our statutory scheme, a parent “is deemed to have abandoned

the child unless the parent maintains substantial and continuous or repeated

contact with the child as demonstrated by contribution toward support of the child

of a reasonable amount, according to the parent's means.”                Iowa Code

§ 600A.8(3)(b).   A parent can demonstrate that the parent has maintained

substantial and continuous or repeated contacts by

             (1) Visiting the child at least monthly when physically and
      financially able to do so and when not prevented from doing so by
      the person having lawful custody of the child.
             (2) Regular communication with the child or with the person
      having the care or custody of the child, when physically and
      financially unable to visit the child or when prevented from visiting
      the child by the person having lawful custody of the child.
             (3) Openly living with the child for a period of six months within
      the one-year period immediately preceding the termination of
      parental rights hearing and during that period openly holding himself
      or herself out to be the parent of the child.
Id.

      The mother argues the father abandoned the children by failing to visit them

for two years. But the mother’s argument ignores her own role in preventing the
                                           9


father from interacting with the children. The text-message exhibits demonstrate

that, throughout 2018, the mother repeatedly denied the father’s requests to visit

the children. She would not allow the father to visit children without her there to

supervise. She further would not let the children visit the father if the stepmother

would be there. The mother similarly thwarted the father’s efforts to contact the

children by phone. The mother testified at the termination hearing that she did not

prevent the father from talking to the children on the phone, instead letting the

children decide themselves whether they wanted to talk to the father. But as the

district court aptly noted in its findings of fact, the mother’s placing the decision of

whether to talk to the father “up to three children under the age of thirteen . . .

placed the children, intentionally or not, in the middle of her conflict with” the father

“and, at the same time, undermined [the father]’s relationship with the children.”

Despite being told not to contact her any more unless it was through the legal

process, the father texted the mother in December 2018 and asked to speak with

the children. He received no response.

       In light of this evidence, we conclude the mother prevented the father from

visiting or maintaining contact with the children. Therefore, she failed to meet her

burden to prove the father abandoned the children within the meaning of Iowa

Code section 600A.8(3).

       Having concluded the mother did not meet her burden of proving a statutory

ground for termination, we need not address her challenge to the juvenile court’s

ruling that termination would not be in the children’s best interest even if a statutory

ground for termination had been established.

       AFFIRMED.